229 S.W.3d 125 (2007)
PESCADO LOCO, L.L.C., Appellant,
v.
CHESTERFIELD CENTER CORP., Respondent.
No. ED 88657.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2007.
Application for Transfer Denied June 7, 2007.
Application for Transfer Denied August 21, 2007.
Thomas L. Caradnna, St. Louis, MO, for appellant.
Peter W. Herzog, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Application for Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
Pescado Loco, L.L.C. ("Tenant") appeals from the order and judgment of the trial *126 court granting Chesterfield Center Corporation's ("Landlord") motion for summary judgment, and finding that the lease between Landlord and Tenant had been validly terminated, and ordering Tenant to vacate the leased premises in St. Louis County, Missouri. Tenant also appeals the denial of its motion for summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).